In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated January 7, 1969, which denied the application, after a hearing. Order affirmed. The record herein does not establish that respondent failed to act in good faith to determine the whereabouts of appellant’s prior counsel. If said counsel (a witness) can be located, appellant may move once again for coram nobis relief based on the facts alleged in his petition herein. Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.